IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL DEHORATIUS                       : No. 614 MAL 2017
                                         :
                                         :
             v.                          : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
WORKERS' COMPENSATION APPEAL             :
BOARD (UPPER DARBY TOWNSHIP)             :
                                         :
                                         :
PETITION OF: UPPER DARBY                 :
TOWNSHIP                                 :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.